On October 11, 1995, this court ordered respondent, Stephen Lee Ostheimer, to show cause why he should not be found in contempt for failure to comply with this court’s June 14, 1995 order, to wit, failure to pay board costs on or before September 12, 1995. On October 31, 1995, respondent filed a response to the show cause order, wherein he requested to pay board costs in $50 monthly installments. Upon consideration thereof,
IT IS ORDERED by the court that respondent’s request to pay board costs in $50 monthly installments be, and is hereby, denied, effective February 12,1996.
Wright and Cook, JJ., would also find respondent in contempt and refer this matter to the Attorney General.
Douglas, Resnick and Pfeifer, JJ., dissent and would permit installment payments.